DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lance C. Fisher [US 20150217200 A1] in view of Vitaly Vitalyevich Averyanov et al. [US 20190302880 A1].
Regarding claim 1, Lance teaches:
1. A system for interpreting movements of a human within an area, and commanding a water fountain (i.e. a water play structure- Abstract) system to perform a set of instructions in response to the movements (i.e. The present disclosure provides a gesture capture hardware to visually receive position and/or gestures and translate visual signals to actuates of a water play feature in a water play structure- Abstract), comprising:
a plurality of water fountains (i.e. Some examples of water features include: water spray nozzles, light emitting devices (LED's), water spraying devices, water sound devices, bubbling devices, wave machines, and water dumping devices- ¶0014, figs. 1-4) operated by control mechanisms (i.e. In one example, (FIG. 3-4) the control signal is sent to actuation hardware 16 that moves, activates, or de-activates water features 30- ¶0014... actuation hardware 16 such as for example: electrical linear actuators; solenoids; electrically operated water valves; pneumatically operated water valves; pneumatic or hydraulic linear actuators; electric motors; pneumatic or hydraulic rotary actuators; magnetism; water pumps, air pumps, and pneumatic bladders- ¶0020); 
a plurality of cameras for capturing human movements within the area (i.e. such gesture capture hardware 12 may include an RGB camera 26, depth sensor, and multi-array microphone commonly running software 22 on the computing device 20 or an associated component- ¶0017... The depth sensor may consist of an infrared laser projector combined with a monochrome Complementary metal-oxide-semiconductor (CMOS) sensor, which captures video data in 3-D under normal ambient light conditions and converts this visual signal to the input electronic signal- ¶0018... Although in FIG. 9 it is shown a single gesture capture hardware device 12 is positioned adjacent to and controlling each water feature 30; is also conceived to have one or more gesture capture hardware devices 12 at various locations upon the water play structure 32 interconnected through the computing device 20 and device software 22 such that any participant 14 with control authority may actuate any of the water features 30 connected to said computing device 20- ¶0041); 
a computer in communication (i.e. computing device 20- ¶0017) with the plurality of cameras for receiving video signals (i.e. an input electronic signal 36- ¶0014) from the plurality of cameras representative of the human(i.e. gestures 18- ¶0014) movements(i.e. In operation as shown in FIG. 2 the gesture capture hardware 12 captures body position and gestures 18 of a participant 14 and translates these visual signals 34 to an input electronic signal 36. The input electronic signal is translated by software 22 resident on a non-transitory computer readable storage medium as is part of the computing device 20- ¶0014); 
a program controller for receiving the set of instructions (i.e. control signal- ¶0014) from the computer and commanding the control mechanisms of the respective fountains to operate according to the set of instructions(i.e. the control signal is sent to actuation hardware 16 that moves, activates, or de-activates water features 30- ¶0014... the water manifold comprises a valve at each water jet and the control signal actuates each valve- Claim 9).
However, Lance does not teach explicitly:
a database accessible by the computer, the database storing instructions for operating a plurality of water fountains; 
a neural network running on the computer adapted to receive the video signals and select a set of instructions from the database in response to an interpretation of the human movements represented by the video signals.
In a related field of endeavor, Vitaly teaches:
a database accessible by the computer, the database storing instructions for operating a plurality of water fountains(i.e. a storage unit comprising a database of actions of virtual objects- ¶0016); a neural network (i.e. A neural network algorithm trained by backpropagation can be used as the classifier- ¶0055) running on the computer adapted to receive the video signals and select a set of instructions from the database in response to an interpretation of the human movements represented by the video signals (i.e. The device has a database for storage of actions of virtual objects of augmented reality, correlated with different commands corresponding to certain predetermined options of facial expressions and gestures of the user. An electronic recognition unit is provided for recognizing facial expressions and user gestures received through the camera and corresponding commands. The output of the recognition unit is connected to an input of the computing unit of the device for activation of actions of virtual objects- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance with the teachings Vitaly to allow even users with impaired motor functions to enter commands using gestures performed by movement of the eyes (Vitaly- ¶0022).

Regarding claim 4, Lance and Vitaly teach all the limitations of claim 1 and Lance further teaches:
further comprising an audio system controlled by the set of instructions (i.e. FIG. 7 is a diagram of the disclosed system used to control an audio speaker- ¶0010... water sound device- ¶0014).

Regarding claim 6, Lance and Vitaly teach all the limitations of claim 1 and Lance further teaches:
further comprising lights controlled by the set of instructions (i.e. Water feature 30e comprises a light emitting device (LED) array which is controlled by way of the computing device 20- ¶0031).

Regarding claim 11, Lance and Vitaly teach all the limitations of claim 1 and Lance further teaches:
further comprising a program for position tracking of the human (i.e. The present disclosure provides a gesture capture hardware to visually receive position and/or gestures and translate visual signals to actuates of a water play feature in a water play structure- Abstract).

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lance C. Fisher [US 20150217200 A1] in view of Vitaly Vitalyevich Averyanov et al. [US 20190302880 A1] and further in view of Michael Tusch [US 20180018508 A1].
Regarding claim 2, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
	wherein the plurality of cameras are stereo-optic cameras.
In the same field of endeavor, Michael teaches:
	wherein the plurality of cameras are stereo-optic cameras (i.e. Depth sensing uses stereoscopic cameras- ¶0055).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Michael to enable a digital understanding of the environment while guarantying privacy (Michael- Abstract).

Regarding claim 9, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
	wherein the neural network includes a pose prediction program.
In the same field of endeavor, Michael teaches:
	wherein the neural network (i.e. The engine can infer or describe a person's behaviour or intent by analysing one or more of the trajectory, pose, gesture, identity of that person. The engine performs real-time virtualisation of the scene, extracting objects from the scene and grouping their virtualised representations together. The engine applies feature extraction and classification to find objects of known characteristics in each video frame or applies a convolutional or recurrent neural network or another object detection algorithm to do so- ¶0019-0021) includes a pose prediction program. (i.e. The edge layer can detect multiple people in a scene and continuously track or detect one or more of their: trajectory, pose, gesture, identity- ¶0101).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Michael to enable a digital understanding of the environment while guarantying privacy (Michael- Abstract).

Regarding claim 10, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
further comprising a program for determining an area map for assessing the movements of the human.
In the same field of endeavor, Michael teaches:
	further comprising a program for determining an area map (i.e. Heat maps AWARE is able to produce heatmaps describing where people have been and for how long. The heatmaps can be overlaid with a scene of the space and create a 3D map of how the space has been used by people during periods of time- Table 8) for assessing the movements of the human (i.e. Real time Heat maps are generated to track and analyze people flow and their responses analysis of to the change in advertisement- Table 8).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Michael to enable a digital understanding of the environment while guarantying privacy (Michael- Abstract).

Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lance C. Fisher [US 20150217200 A1] in view of Vitaly Vitalyevich Averyanov et al. [US 20190302880 A1] and further in view of Jose Antonio Aguilera Sanchez [US 20150041554 A1].
Regarding claim 3, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
further comprising a laser controlled by the set of instructions.
In the same field of endeavor, Jose teaches:
	further comprising a laser controlled by the set of instructions (i.e. Fountain components 104 may also include special effects 114... special effects 114 may include... lasers- ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Jose to provide an engaging and entertaining lighting color control experience for an user (Jose- ¶0074).

Regarding claim 5, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
further comprising a fog machine controlled by the set of instructions.
In the same field of endeavor, Jose teaches:
	further comprising a fog machine controlled by the set of instructions. (i.e. Fountain components 104 may also include special effects 114... special effects 114 may include fog machines- ¶0036).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Jose to provide an engaging and entertaining lighting color control experience for an user (Jose- ¶0074).

Regarding claim 7, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
wherein the set of instructions are adapted to control the water fountains to mimic a movement of the human.
In the same field of endeavor, Jose teaches:
	wherein the set of instructions are adapted to control the water fountains to mimic a movement of the human (i.e. User 680 may then angle user device 682 as indicated by dashed arrow 686. The new accelerometer data may be used to generate a new fountain performance request, which may cause the nozzles of fountains 670 to be moved such that water flows 664 may be emitted at the new angle indicated by dashed arrow 687. The new water emission angle indicated by dashed arrow 687 may correspond to the new angle of user device 682 indicated by dashed arrow 686. In this manner, water emissions 664 may mimic the angle of user device 682- ¶0066... In response to user 680 entering text 790 and virtually tossing coin 792 with the gesture indicated by arrow 788, various fountain operating characteristics may be changed for fountains 670, such as water emission (on or off), water volume, lighting color, nozzle angle, or the like- ¶0068, fig. 6-7).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Jose to provide an engaging and entertaining lighting color control experience for an user (Jose- ¶0074).

Regarding claim 8, Lance and Vitaly teach all the limitations of claim 1.
However, Lance and Vitaly does not teach explicitly:
wherein the system determines a set of conditions, and initiates the set of instructions responsive to the movements of the human only when the set of conditions are satisfied.
In the same field of endeavor, Jose teaches:
wherein the system determines a set of conditions (i.e. After entering text and shaking user device - ¶0067), and initiates the set of instructions responsive to the movements of the human only when the set of conditions are satisfied (i.e. After entering text 790, user 680 may shake user device 682 or fling user device 682 in the direction indicated by arrow 788 to submit the entered text and virtually toss wishing well coin 792 in water 663- ¶0067).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Lance and Vitaly with the teachings Jose to provide an engaging and entertaining lighting color control experience for a user (Jose- ¶0074).


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488